Citation Nr: 1127510	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  05-22 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to an effective date earlier than February 6, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from August 1963 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2004 rating decision of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for bilateral hearing loss.  During the pendency of the appeal, the Veteran's claims folder has been transferred to the jurisdiction of the Lincoln, Nebraska RO.  In April 2009, the Veteran testified at a Travel Board hearing at the Lincoln RO, before the undersigned Veterans Law Judge.  

In August 2009, the Board remanded this matter to the Appeals Management Center (AMC), in Washington, DC, for further evidentiary development.  As will be explained below, the Board is not satisfied that there has been substantial compliance with the remand directives set out in August 2009.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, although further delay is regrettable, the appeal must again be remanded.  

In addition to the claim for service connection for bilateral hearing loss currently on appeal, in August 2009, the Board also remanded the issue of entitlement to service connection for PTSD to the AMC for further development.  By February 2011 rating decision, the AMC granted service connection for PTSD and assigned a 30 percent rating, effective from February 6, 2010.  The Board notes that this represents a full grant of the service connection benefit sought on appeal.  Thereafter, however, in February 2011, the Veteran filed a notice of disagreement with the February 2011 rating decision, and requested an earlier effective date for the grant of service connection for PTSD.  As a statement of the case (SOC) has yet to be issued on that issue, the claim for an earlier effective date for the grant of service connection for PTSD must be remanded to the RO via the AMC so that an SOC may be issued to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999). 

The issues of entitlement to service connection for bilateral hearing loss and entitlement to an earlier effective date for the grant of service connection for PTSD are therefore REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

I. Service Connection for Hearing Loss

The Veteran contends he was exposed to excessive noise in service, and, as a result, currently has bilateral hearing loss.  He also testified in April 2009, that he first started to experience bilateral hearing loss approximately 25 to 30 years prior.

In the August 2009 remand, the Board noted that the Veteran testified he did not have an audiometric examination at discharge.  The Board also noted that "an automatic audiogram is not of record from that time".  The Board indicated that on the October 2003 VA examination, the examiner opined that because the Veteran had no ratable hearing loss when he was discharged, it was not likely that his current hearing loss was a result of his military service.  Finding that the October 2003 VA examination was inadequate, the Board indicated that further development was needed to determine whether the Veteran's hearing loss was, as likely as not, due to service.  The Board requested that the Veteran be scheduled for a VA examination to evaluate his hearing loss, and that the VA examiner was to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss began during service or was a result of his service, including acoustic trauma.  The Board further directed that the VA examiner was to specifically consider and comment on the absence of a discharge examination, the Veteran's lack of noise exposure prior to and subsequent to service, and his continuity of hearing loss, in forming the opinion.

The record reflects that in February 2010, the Veteran underwent a VA audiological examination, which confirmed that he does have bilateral hearing loss disability for VA purposes, under 38 C.F.R. § 3.385.  In the examination report, the examiner noted that the claims folder had been reviewed, and also that the Veteran reported exposure to noise from various sources during service, but denied civilian, occupational, and recreational noise exposure.  The examiner also noted that the Veteran's enlistment and separation examinations were located, and that he had normal hearing in each ear, at both enlistment and separation, with no significant shifts between tests.  The examiner opined that it was less likely that the Veteran's current hearing loss was a result of military noise exposure.  As rationale for the opinion, the examiner first cited her clinical experience and expertise as a licensed audiologist.  The examiner then noted that exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift, which would disappear 16 to 48 hours after exposure to the loud noise.  The examiner also noted that impulse sounds may also damage the structure of the inner ear resulting in an immediate hearing loss, and that continuous exposure to loud noise can also damage the structure of the hair cells resulting in hearing loss, but that if the hearing did not recover completely from a temporary threshold shift, a permanent hearing loss exists.  Finally, the examiner noted that since damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss.  

The Board initially notes that in forming her opinion, the VA examiner in February 2011 did not "specifically consider and comment on the absence of a discharge examination, the Veteran's lack of noise exposure prior to and subsequent to service, and his continuity of hearing loss".  First, with regard to the discharge examination, the Board notes that (as correctly pointed out by the VA examiner in 2011), a review of the record does show that the Veteran did indeed undergo a pure tone audiometry test at the time of separation from service, in September 1966, and the results of this test are listed on his report of medical examination at separation.  Thus, "the absence of a discharge examination" need not have been addressed.  However, the VA examiner in 2011did not, but still needs to, in rendering an opinion,  "specifically consider and comment on . . . the Veteran's lack of noise exposure prior to and subsequent to service, and his continuity of hearing loss".  Consequently, there has not been substantial compliance with the Board's remand of August 2009.  Stegall v. West, supra.  In addition, he Board notes that the absence of in- service evidence of hearing disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385 (2010), is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Thus, this matter must therefore be remanded in order to provide an opportunity to the VA examiner from 2011 to render a supplemental medical opinion, or, if this examiner is not available, the Veteran's claims folder should be sent to another appropriate specialist in order to render the requested opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the report, the examiner must acknowledge and discuss Veteran's lack of noise exposure prior to and subsequent to service, and his report of a continuity of hearing loss for the past 25 to 30 years.  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007).

II. Earlier Effective Date for Service Connection for PTSD

As noted above, the Veteran has filed a notice of disagreement with the February 2011 rating decision, which granted service connection for PTSD and assigned a 30 percent rating, effective from February 6, 2010.  Thus, pursuant to Manlincon v. West, supra, he must be provided with an SOC regarding the earlier effective date claim, so that he has the opportunity to perfect this appeal.  Only if the appeal is perfected should the issue be returned to the Board for appellate review.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file, including a copy of this remand, to the examiner who conducted the February  2010 VA examination for a supplemental opinion, or to another appropriate VA examiner to render the requested opinion  Request that the examiner review the claims file again, to include this remand, and specifically note that such review has been accomplished.  If the prior examiner is not available, or the examiner unable to provide the requested opinion without examining the Veteran, arrange for him to undergo an appropriate VA examination, to obtain the requested medical opinion noted above.

a. The examiner should be asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current hearing loss began during service or was a result of his service, including acoustic trauma, or whether such onset or causation is unlikely (i.e., less than a 50-50 probability).  The examiner is to specifically consider and comment on the Veteran's lack of noise exposure prior to and subsequent to service, and his continuity of hearing loss, in forming the opinion.  The examiner must be advised as to the Veteran's competency to report lay-observable events (i.e., exposure to noise) and on the presence of symptoms (i.e., hearing loss).

b. The examiner must explain the rationale for any opinions given.  If any opinion requested above cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly so specify, along with an explanation as to why that is so.

2. Once the above-requested development has been completed, the claims must be readjudicated.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran and his representative should also be given an opportunity to respond to the SSOC.  The case must then be returned to the Board for further appellate consideration, if otherwise in order.

3. The Veteran and his representative should be provided an SOC on the issue of entitlement to an earlier effective date for the grant of service connection for PTSD.  If, and only if, a substantive appeal is filed, and after accomplishing any action or development deemed appropriate, this issue should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

